              1 Frank L. Tobin CA Bar No. 166344
                  frank.tobin@ogletree.com
              2 Clint S. Engleson CA Bar No. 282153
                  clint.engleson@ogletree.com
              3 Jennifer M. Hendricks CA Bar No. 300263
                  jennifer.hendricks@ogletree.com
              4 OGLETREE, DEAKINS, NASH,
                  SMOAK & STEWART, P.C.
              5 4370 La Jolla Village Drive, Suite 990
                  San Diego, CA 92122
              6 Telephone: 858.652.3100
                  Facsimile: 858.652.3101
              7
                  Attorneys for Defendants FLOWERS FOODS, INC.;
              8 FLOWERS BAKING CO. OF CALIFORNIA, LLC; and
                  FLOWERS BAKING CO. OF HENDERSON, LLC
              9
                  Douglas Plazak CA Bar 181709
             10 dplazask@rhlaw.com
                  REID & HELLYER
             11 3880 Lemon Street, Fifth Floor
                  P.O. Box 1300
             12 Riverside, CA 92502
                  Tel: 951.682.1771
             13 Fax: 951.686.2415

             14 Attorneys for Plaintiff MATTHEW BRUERS

             15
                                       UNITED STATES DISTRICT COURT
             16
                                    CENTRAL DISTRICT OF CALIFORNIA
             17

             18 MATTHEW BRUERS, an individual,             Case No. 18-cv-01442-JLS-ADS
             19              Plaintiff,                    STIPULATED PROTECTIVE
                                                           ORDER
             20        v.
             21
                FLOWERS FOODS, INC. a Georgia
                                                           Complaint Filed: August 15, 2018
             22 Corporation; FLOWERS BAKING CO.
                OF CALIFORNIA, LLC, a California           Trial Date:      Not Set
             23 Limited Liability Company;
                FLOWERS BAKING CO. OF
             24 HENDERSON, LLC, a Nevada Limited
                Liability Company,
             25
                             Defendants.
             26
             27
37889941_2
             28

                                                                          Case No. 18-cv-01442-JLS-ADS
                                      STIPULATED PROTECTIVE ORDER
              1         Plaintiff Matthew Bruers and Defendants Flowers Foods, Inc., Flowers Baking
              2   Co. of California, LLC, and Flowers Baking Co. of Henderson, LLC, by and through
              3   their respective counsel of record, hereby stipulate and agree as follows:
              4   I.    PURPOSES AND LIMITATIONS
              5         A.     Discovery in this action is likely to involve production of confidential,
              6         proprietary, or private information for which special protection from public
              7         disclosure and from use for any purpose other than prosecuting this litigation
              8         may be warranted. Accordingly, the parties hereby stipulate to and petition the
              9         Court to enter the following Stipulated Protective Order.              The parties
             10         acknowledge that this Order does not confer blanket protections on all
             11         disclosures or responses to discovery and that the protection it affords from
             12         public disclosure and use extends only to the limited information or items that
             13         are entitled to confidential treatment under the applicable legal principles. The
             14         parties further acknowledge, as set forth in Section XIII(C), below, that this
             15         Stipulated Protective Order does not entitle them to file confidential information
             16         under seal; Civil Local Rule 79-5 sets forth the procedures that must be followed
             17         and the standards that will be applied when a party seeks permission from the
             18         Court to file material under seal.
             19   II.   GOOD CAUSE STATEMENT
             20         A.     This action is likely to involve trade secrets, customer and pricing lists
             21         and other valuable research, development, commercial, financial, technical
             22         and/or proprietary information for which special protection from public
             23         disclosure and from use for any purpose other than prosecution of this action is
             24         warranted. Such confidential and proprietary materials and information consist
             25         of, among other things, confidential business or financial information,
             26         information regarding confidential business practices, or other confidential
             27         research, development, or commercial information (including information
37889941_2
             28         implicating privacy rights of third parties), information otherwise generally
                                                             1                  Case No. 18-cv-01442-JLS-ADS
                                      STIPULATED PROTECTIVE ORDER
              1          unavailable to the public, or which may be privileged or otherwise protected
              2          from disclosure under state or federal statutes, court rules, case decisions, or
              3          common law. Accordingly, to expedite the flow of information, to facilitate the
              4          prompt resolution of disputes over confidentiality of discovery materials, to
              5          adequately protect information the parties are entitled to keep confidential, to
              6          ensure that the parties are permitted reasonable necessary uses of such material
              7          in preparation for and in the conduct of trial, to address their handling at the end
              8          of the litigation, and serve the ends of justice, a protective order for such
              9          information is justified in this matter. It is the intent of the parties that
             10          information will not be designated as confidential for tactical reasons and that
             11          nothing be so designated without a good faith belief that it has been maintained
             12          in a confidential, non-public manner, and there is good cause why it should not
             13          be part of the public record of this case.
             14   III.   DEFINITIONS
             15          A.    Action: The civil action initiated by Plaintiff Matthew Bruers on August
             16          15, 2018 in the United States District Court for the Central District of California,
             17          entitled Matthew Bruers v. Flowers Foods, Inc. et al., Case No. 18-cv-01442-
             18          JLS-ADS.
             19          B.    Challenging Party: A Party or Non-Party that challenges the designation
             20          of information or items under this Order.
             21          C.    “CONFIDENTIAL” Information or Items: Information (regardless of
             22          how it is generated, stored or maintained) or tangible things that qualify for
             23          protection under Federal Rule of Civil Procedure 26(c), and as specified above
             24          in the Good Cause Statement.
             25          D.    Counsel: Outside Counsel of Record and House Counsel (as well as their
             26          support staff).
             27          E.    Designating Party: A Party or Non-Party that designates information or
37889941_2
             28          items that it produces in disclosures or in responses to discovery as
                                                               2                  Case No. 18-cv-01442-JLS-ADS
                                           STIPULATED PROTECTIVE ORDER
              1   “CONFIDENTIAL.”
              2   F.    Disclosure or Discovery Material: All items or information, regardless
              3   of the medium or manner in which it is generated, stored, or maintained
              4   (including, among other things, testimony, transcripts, and tangible things), that
              5   are produced or generated in disclosures or responses to discovery in this matter.
              6   G.    Expert: A person with specialized knowledge or experience in a matter
              7   pertinent to the litigation who has been retained by a Party or its counsel to serve
              8   as an expert witness or as a consultant in this Action.
              9   H.     House Counsel: Attorneys who are employees of a party to this Action.
             10   House Counsel does not include Outside Counsel of Record or any other outside
             11   counsel.
             12   I.     Non-Party: Any natural person, partnership, corporation, association, or
             13   other legal entity not named as a Party to this action.
             14   J.    Outside Counsel of Record: Attorneys who are not employees of a party
             15   to this Action but are retained to represent or advise a party to this Action and
             16   have appeared in this Action on behalf of that party or are affiliated with a law
             17   firm which has appeared on behalf of that party, and includes support staff.
             18   K.    Party: Any party to this Action, including all of its officers, directors,
             19   employees, consultants, retained experts, and Outside Counsel of Record (and
             20   their support staffs).
             21   L.    Producing Party: A Party or Non-Party that produces Disclosure or
             22   Discovery Material in this Action.
             23   M.    Professional Vendors: Persons or entities that provide litigation support
             24   services (e.g., photocopying, videotaping, translating, preparing exhibits or
             25   demonstrations, and organizing, storing, or retrieving data in any form or
             26   medium) and their employees and subcontractors.
             27   N.    Protected Material:      Any Disclosure or Discovery Material that is
37889941_2
             28   designated as “CONFIDENTIAL.”
                                                        3                   Case No. 18-cv-01442-JLS-ADS
                                 STIPULATED PROTECTIVE ORDER
              1         O.    Receiving Party: A Party that receives Disclosure or Discovery Material
              2         from a Producing Party.
              3   IV.   SCOPE
              4         A.    The protections conferred by this Stipulation and Order cover not only
              5         Protected Material (as defined above), but also (1) any information copied or
              6         extracted from Protected Material; (2) all copies, excerpts, summaries, or
              7         compilations of Protected Material; and (3) any testimony, conversations, or
              8         presentations by Parties or their Counsel that might reveal Protected Material.
              9         B.    Any use of Protected Material at trial shall be governed by the orders of
             10         the trial judge. This Order does not govern the use of Protected Material at trial.
             11   V.    DURATION
             12         A.    Even after final disposition of this litigation, the confidentiality
             13         obligations imposed by this Order shall remain in effect until a Designating
             14         Party agrees otherwise in writing or a court order otherwise directs. Final
             15         disposition shall be deemed to be the later of (1) dismissal of all claims and
             16         defenses in this Action, with or without prejudice; and (2) final judgment herein
             17         after the completion and exhaustion of all appeals, rehearings, remands, trials,
             18         or reviews of this Action, including the time limits for filing any motions or
             19         applications for extension of time pursuant to applicable law.
             20   VI.   DESIGNATING PROTECTED MATERIAL
             21               A.     Exercise of Restraint and Care in Designating Material for
             22               Protection
             23               1.     Each Party or Non-Party that designates information or items for
             24               protection under this Order must take care to limit any such designation
             25               to specific material that qualifies under the appropriate standards. The
             26               Designating Party must designate for protection only those parts of
             27               material, documents, items, or oral or written communications that
37889941_2
             28               qualify so that other portions of the material, documents, items, or
                                                             4                   Case No. 18-cv-01442-JLS-ADS
                                      STIPULATED PROTECTIVE ORDER
              1   communications for which protection is not warranted are not swept
              2   unjustifiably within the ambit of this Order.
              3   2.    Mass, indiscriminate, or routinized designations are prohibited.
              4   Designations that are shown to be clearly unjustified or that have been
              5   made for an improper purpose (e.g., to unnecessarily encumber the case
              6   development process or to impose unnecessary expenses and burdens on
              7   other parties) may expose the Designating Party to sanctions.
              8   3.    If it comes to a Designating Party’s attention that information or
              9   items that it designated for protection do not qualify for protection, that
             10   Designating Party must promptly notify all other Parties that it is
             11   withdrawing the inapplicable designation.
             12   B.    Manner and Timing of Designations
             13   1.    Except as otherwise provided in this Order (see, e.g., Section
             14   B(2)(b) below), or as otherwise stipulated or ordered, Disclosure or
             15   Discovery Material that qualifies for protection under this Order must be
             16   clearly so designated before the material is disclosed or produced.
             17   2.    Designation in conformity with this Order requires the following:
             18         a.     For information in documentary form (e.g., paper or
             19         electronic documents, but excluding transcripts of depositions or
             20         other pretrial or trial proceedings), that the Producing Party affix
             21         at a minimum, the legend “CONFIDENTIAL” (hereinafter
             22         “CONFIDENTIAL legend”), to each page that contains protected
             23         material. If only a portion or portions of the material on a page
             24         qualifies for protection, the Producing Party also must clearly
             25         identify the protected portion(s) (e.g., by making appropriate
             26         markings in the margins).
             27         b.     A Party or Non-Party that makes original documents
37889941_2
             28         available for inspection need not designate them for protection
                                                5                  Case No. 18-cv-01442-JLS-ADS
                         STIPULATED PROTECTIVE ORDER
              1              until after the inspecting Party has indicated which documents it
              2              would like copied and produced. During the inspection and before
              3              the designation, all of the material made available for inspection
              4              shall be deemed “CONFIDENTIAL.” After the inspecting Party
              5              has identified the documents it wants copied and produced, the
              6              Producing Party must determine which documents, or portions
              7              thereof, qualify for protection under this Order. Then, before
              8              producing the specified documents, the Producing Party must affix
              9              the “CONFIDENTIAL legend” to each page that contains
             10              Protected Material. If only a portion or portions of the material on
             11              a page qualifies for protection, the Producing Party also must
             12              clearly identify the protected portion(s) (e.g., by making
             13              appropriate markings in the margins).
             14              c.    For testimony given in depositions, that the Designating
             15              Party identify the Disclosure or Discovery Material on the record,
             16              before the close of the deposition all protected testimony.
             17              d.    For information produced in form other than document and
             18              for any other tangible items, that the Producing Party affix in a
             19              prominent place on the exterior of the container or containers in
             20              which the information is stored the legend “CONFIDENTIAL.” If
             21              only a portion or portions of the information warrants protection,
             22              the Producing Party, to the extent practicable, shall identify the
             23              protected portion(s).
             24   C.   Inadvertent Failure to Designate
             25        1.    If timely corrected, an inadvertent failure to designate qualified
             26        information or items does not, standing alone, waive the Designating
             27        Party’s right to secure protection under this Order for such material.
37889941_2
             28        Upon timely correction of a designation, the Receiving Party must make
                                                     6                 Case No. 18-cv-01442-JLS-ADS
                              STIPULATED PROTECTIVE ORDER
              1             reasonable efforts to assure that the material is treated in accordance with
              2             the provisions of this Order.
              3   VII. CHALLENGING CONFIDENTIALITY DESIGNATIONS
              4             A.     Timing of Challenges
              5             1.     Any party or Non-Party may challenge a designation of
              6             confidentiality at any time that is consistent with the Court’s Scheduling
              7             Order.
              8             B.     Meet and Confer
              9             1.     The Challenging Party shall initiate the dispute resolution process
             10             under Local Rule 37.1 et seq.
             11             C.     The burden of persuasion in any such challenge proceeding shall
             12       be on the Designating Party. Frivolous challenges, and those made for an
             13       improper purpose (e.g., to harass or impose unnecessary expenses and burdens
             14       on other parties) may expose the Challenging Party to sanctions. Unless the
             15       Designating Party has waived or withdrawn the confidentiality designation, all
             16       parties shall continue to afford the material in question the level of protection to
             17       which it is entitled under the Producing Party’s designation until the Court rules
             18       on the challenge.
             19   VIII. ACCESS TO AND USE OF PROTECTED MATERIAL
             20       A.    Basic Principles
             21             1.     A Receiving Party may use Protected Material that is disclosed or
             22             produced by another Party or by a Non-Party in connection with this
             23             Action only for prosecuting, defending, or attempting to settle this
             24             Action. Such Protected Material may be disclosed only to the categories
             25             of persons and under the conditions described in this Order. When the
             26             Action has been terminated, a Receiving Party must comply with the
             27             provisions of Section XIV below.
37889941_2
             28             2.     Protected Material must be stored and maintained by a Receiving
                                                            7                  Case No. 18-cv-01442-JLS-ADS
                                     STIPULATED PROTECTIVE ORDER
              1        Party at a location and in a secure manner that ensures that access is
              2        limited to the persons authorized under this Order.
              3   B.   Disclosure of “CONFIDENTIAL” Information or Items
              4        1.    Unless otherwise ordered by the Court or permitted in writing by
              5        the Designating Party, a Receiving Party may disclose any information
              6        or item designated “CONFIDENTIAL” only to:
              7              a.     The Receiving Party’s Outside Counsel of Record in this
              8              Action, as well as employees of said Outside Counsel of Record to
              9              whom it is reasonably necessary to disclose the information for this
             10              Action;
             11              b.     The officers, directors, and employees (including House
             12              Counsel) of the Receiving Party to whom disclosure is reasonably
             13              necessary for this Action;
             14              c.     Experts (as defined in this Order) of the Receiving Party to
             15              whom disclosure is reasonably necessary for this Action and who
             16              have signed the “Acknowledgment and Agreement to Be Bound”
             17              (Exhibit A);
             18              d.     The Court and its personnel;
             19              e.     Court reporters and their staff;
             20              f.     Professional jury or trial consultants, mock jurors, and
             21              Professional Vendors to whom disclosure is reasonably necessary
             22              for this Action and who have signed the “Acknowledgment and
             23              Agreement to be Bound” attached as Exhibit A hereto;
             24              g.     The author or recipient of a document containing the
             25              information or a custodian or other person who otherwise
             26              possessed or knew the information;
             27              h.     During their depositions, witnesses, and attorneys for
37889941_2
             28              witnesses, in the Action to whom disclosure is reasonably
                                                     8                 Case No. 18-cv-01442-JLS-ADS
                              STIPULATED PROTECTIVE ORDER
              1                 necessary provided: (i) the deposing party requests that the witness
              2                 sign the “Acknowledgment and Agreement to Be Bound;” and (ii)
              3                 they will not be permitted to keep any confidential information
              4                 unless they sign the “Acknowledgment and Agreement to Be
              5                 Bound,” unless otherwise agreed by the Designating Party or
              6                 ordered by the Court. Pages of transcribed deposition testimony or
              7                 exhibits to depositions that reveal Protected Material may be
              8                 separately bound by the court reporter and may not be disclosed to
              9                 anyone except as permitted under this Stipulated Protective Order;
             10                 and
             11                 i.    Any mediator or settlement officer, and their supporting
             12                 personnel, mutually agreed upon by any of the parties engaged in
             13                 settlement discussions.
             14 IX. PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED

             15   IN OTHER LITIGATION
             16    A.    If a Party is served with a subpoena or a court order issued in other
             17    litigation that compels disclosure of any information or items designated in this
             18    Action as “CONFIDENTIAL,” that Party must:
             19          1.     Promptly notify in writing the Designating Party.                Such
             20          notification shall include a copy of the subpoena or court order;
             21          2.     Promptly notify in writing the party who caused the subpoena or
             22          order to issue in the other litigation that some or all of the material
             23          covered by the subpoena or order is subject to this Protective Order. Such
             24          notification shall include a copy of this Stipulated Protective Order; and
             25          3.     Cooperate with respect to all reasonable procedures sought to be
             26          pursued by the Designating Party whose Protected Material may be
             27          affected.
37889941_2
             28    B.    If the Designating Party timely seeks a protective order, the Party served
                                                          9               Case No. 18-cv-01442-JLS-ADS
                                 STIPULATED PROTECTIVE ORDER
              1       with the subpoena or court order shall not produce any information designated
              2       in this action as “CONFIDENTIAL” before a determination by the Court from
              3       which the subpoena or order issued, unless the Party has obtained the
              4       Designating Party’s permission. The Designating Party shall bear the burden
              5       and expense of seeking protection in that court of its confidential material and
              6       nothing in these provisions should be construed as authorizing or encouraging
              7       a Receiving Party in this Action to disobey a lawful directive from another court.
              8   X. A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
              9      PRODUCED IN THIS LITIGATION
             10       A.    The terms of this Order are applicable to information produced by a Non-
             11       Party in this Action and designated as “CONFIDENTIAL.” Such information
             12       produced by Non-Parties in connection with this litigation is protected by the
             13       remedies and relief provided by this Order. Nothing in these provisions should
             14       be construed as prohibiting a Non-Party from seeking additional protections.
             15       B.    In the event that a Party is required, by a valid discovery request, to
             16       produce a Non-Party’s confidential information in its possession, and the Party
             17       is subject to an agreement with the Non-Party not to produce the Non-Party’s
             18       confidential information, then the Party shall:
             19             1.     Promptly notify in writing the Requesting Party and the Non-Party
             20             that some or all of the information requested is subject to a confidentiality
             21             agreement with a Non-Party;
             22             2.     Promptly provide the Non-Party with a copy of the Stipulated
             23             Protective Order in this Action, the relevant discovery request(s), and a
             24             reasonably specific description of the information requested; and
             25             3.     Make the information requested available for inspection by the
             26             Non-Party, if requested.
             27       C.    If the Non-Party fails to seek a protective order from this court within 14
37889941_2
             28       days of receiving the notice and accompanying information, the Receiving Party
                                                          10                  Case No. 18-cv-01442-JLS-ADS
                                    STIPULATED PROTECTIVE ORDER
              1         may produce the Non-Party’s confidential information responsive to the
              2         discovery request.    If the Non-Party timely seeks a protective order, the
              3         Receiving Party shall not produce any information in its possession or control
              4         that is subject to the confidentiality agreement with the Non-Party before a
              5         determination by the court. Absent a court order to the contrary, the Non-Party
              6         shall bear the burden and expense of seeking protection in this court of its
              7         Protected Material.
              8   XI.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
              9         A.    If a Receiving Party learns that, by inadvertence or otherwise, it has
             10         disclosed Protected Material to any person or in any circumstance not
             11         authorized under this Stipulated Protective Order, the Receiving Party must
             12         immediately (1) notify in writing the Designating Party of the unauthorized
             13         disclosures, (2) use its best efforts to retrieve all unauthorized copies of the
             14         Protected Material, (3) inform the person or persons to whom unauthorized
             15         disclosures were made of all the terms of this Order, and (4) request such person
             16         or persons to execute the “Acknowledgment and Agreement to be Bound” that
             17         is attached hereto as Exhibit A.
             18   XII. INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
             19         PROTECTED MATERIAL
             20         A.    When a Producing Party gives notice to Receiving Parties that certain
             21         inadvertently produced material is subject to a claim of privilege or other
             22         protection, the obligations of the Receiving Parties are those set forth in Federal
             23         Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
             24         whatever procedure may be established in an e-discovery order that provides for
             25         production without prior privilege review.        Pursuant to Federal Rule of
             26         Evidence 502(d) and (e), insofar as the parties reach an agreement on the effect
             27         of disclosure of a communication or information covered by the attorney-client
37889941_2
             28         privilege or work product protection, the parties may incorporate their
                                                            11                   Case No. 18-cv-01442-JLS-ADS
                                      STIPULATED PROTECTIVE ORDER
              1       agreement in the Stipulated Protective Order submitted to the Court.
              2   XIII. MISCELLANEOUS
              3       A.    Right to Further Relief
              4             1.     Nothing in this Order abridges the right of any person to seek its
              5             modification by the Court in the future.
              6       B.    Right to Assert Other Objections
              7             1.     By stipulating to the entry of this Protective Order, no Party waives
              8             any right it otherwise would have to object to disclosing or producing any
              9             information or item on any ground not addressed in this Stipulated
             10             Protective Order. Similarly, no Party waives any right to object on any
             11             ground to use in evidence of any of the material covered by this Protective
             12             Order.
             13       C.    Filing Protected Material
             14             1.     A Party that seeks to file under seal any Protected Material must
             15             comply with Civil Local Rule 79-5. Protected Material may only be filed
             16             under seal pursuant to a court order authorizing the sealing of the specific
             17             Protected Material at issue. If a Party's request to file Protected Material
             18             under seal is denied by the Court, then the Receiving Party may file the
             19             information in the public record unless otherwise instructed by the Court.
             20 XIV. FINAL DISPOSITION

             21       A.    After the final disposition of this Action, as defined in Section V, within
             22       sixty (60) days of a written request by the Designating Party, each Receiving
             23       Party must return all Protected Material to the Producing Party or destroy such
             24       material. As used in this subdivision, “all Protected Material” includes all
             25       copies, abstracts, compilations, summaries, and any other format reproducing
             26       or capturing any of the Protected Material. Whether the Protected Material is
             27       returned or destroyed, the Receiving Party must submit a written certification to
37889941_2
             28       the Producing Party (and, if not the same person or entity, to the Designating
                                                          12                  Case No. 18-cv-01442-JLS-ADS
                                     STIPULATED PROTECTIVE ORDER
              1        Party) by the 60 day deadline that (1) identifies (by category, where appropriate)
              2        all the Protected Material that was returned or destroyed and (2) affirms that the
              3        Receiving Party has not retained any copies, abstracts, compilations, summaries
              4        or any other format reproducing or capturing any of the Protected Material.
              5        Notwithstanding this provision, Counsel are entitled to retain an archival copy
              6        of all pleadings, motion papers, trial, deposition, and hearing transcripts, legal
              7        memoranda, correspondence, deposition and trial exhibits, expert reports,
              8        attorney work product, and consultant and expert work product, even if such
              9        materials contain Protected Material. Any such archival copies that contain or
             10        constitute Protected Material remain subject to this Protective Order as set forth
             11        in Section V.
             12        B.    Any violation of this Order may be punished by any and all appropriate
             13        measures including, without limitation, contempt proceedings and/or monetary
             14        sanctions.
             15   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
             16
             17   Dated:                                        REID & HELLYER
             18
                                                                By: /s/ Douglas Plazak
             19                                                     Douglas Plazak
             20                                                 Attorneys for Plaintiff
                                                                MATTHEW BRUER
             21

             22

             23

             24

             25

             26
             27
37889941_2
             28

                                                           13                  Case No. 18-cv-01442-JLS-ADS
                                       STIPULATED PROTECTIVE ORDER
              1
                  DATED:                                   OGLETREE, DEAKINS, NASH,
              2                                            SMOAK & STEWART, P.C.
              3

              4
                                                           By: /s/ Frank L. Tobin
              5                                                Frank L. Tobin
                                                               Clint S. Engleson
              6                                                Jennifer M. Hendricks
              7                                            Attorneys for Defendants
                                                           FLOWERS FOODS, INC.; FLOWERS
              8                                            BAKING CO. OF CALIFORNIA,
              9                                            LLC; and FLOWERS BAKING CO.
                                                           OF HENDERSON, LLC
             10

             11
                                                 ORDER
             12

             13
                        GOOD CAUSE APPEARING, the Court hereby approves this Stipulation
                  and Protective Order.
             14

             15        IT IS SO ORDERED.

             16
                  Dated:   May 3, 2019                        /s/ Autumn D. Spaeth
             17
                                                    HONORABLE AUTUMN D. SPAETH
             18                                     United States Magistrate Judge
             19

             20

             21

             22

             23

             24

             25

             26
             27
37889941_2
             28

                                                      14              Case No. 18-cv-01442-JLS-ADS
                                   STIPULATED PROTECTIVE ORDER
              1                                          EXHIBIT A
              2                ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
              3

              4           I,                                [print or type full name], of
              5                   [print or type full address], declare under penalty of perjury that I have
              6   read in its entirety and understand the Stipulated Protective Order that was issued by
              7   the United States District Court for the Central District of California in the case of
              8   Matthew Bruers v. Flowers Foods, Inc. et al., Case No. 18-cv-01442-JLS-ADS. I
              9 agree to comply with and to be bound by all the terms of this Stipulated Protective

             10 Order and I understand and acknowledge that failure to so comply could expose me to

             11 sanctions and punishment in the nature of contempt. I solemnly promise that I will

             12 not disclose in any manner any information or item that is subject to this Stipulated

             13 Protective Order to any person or entity except in strict compliance with the provisions

             14 of this Order.

             15           I further agree to submit to the jurisdiction of the United States District Court
             16 for the Central District of California for the purpose of enforcing the terms of this
             17 Stipulated Protective Order, even if such enforcement proceedings occur after

             18 termination of this action. I hereby appoint                                  [print or type
             19   full name] of                                    [print or type full address and telephone
             20   number] as my California agent for service of process in connection with this action
             21   or any proceedings related to enforcement of this Stipulated Protective Order.
             22   Date:
             23   City and State where sworn and signed:
             24   Printed Name:
             25   Signature:
             26
                                                                                                      37889941.2

             27
37889941_2
             28

                                                              15                  Case No. 18-cv-01442-JLS-ADS
                                         STIPULATED PROTECTIVE ORDER
